Affirmed and Opinion Filed June 19, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01483-CR
                                     No. 05-13-01484-CR
                                     No. 05-13-01485-CR

                        RICHARD SAMUEL MORALES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 2
                                 Dallas County, Texas
              Trial Court Cause Nos. F10-58307-I, F10-59679-I, F10-60886-I

                             MEMORANDUM OPINION
                       Before Justices Moseley, O’Neill, and FitzGerald
                                Opinion by Justice FitzGerald

       Richard Samuel Morales appeals from the adjudication of his guilt for assault resulting in

bodily injury and involving family violence, having a previous conviction for assault involving

family violence; aggravated sexual assault with a deadly weapon; and aggravated kidnapping

with a deadly weapon. See TEX. PENAL CODE ANN. §§ 20.04(b), 22.01(a), 22.021(a)(1)(A)(i)

(West 2011 & Supp. 2013); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp.

2013). The trial court assessed punishment at ten years’ imprisonment on the assault conviction

and thirty years’ imprisonment on the aggravated sexual assault and aggravated kidnapping


 
 


convictions. On appeal, appellant’s attorney filed a brief in which he concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.

Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response.

        We have reviewed the records and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the records that might arguably

support the appeals.

        We affirm the trial court’s judgments.




Do Not Publish
TEX. R. APP. P. 47                                    /Kerry P. FitzGerald/
1301483F.U05                                          KERRY P. FITZGERALD
                                                      JUSTICE




 
 




                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


RICHARD SAMUEL MORALES,                          Appeal from the Criminal District Court
Appellant                                        No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                 F10-58307-I).
No. 05-13-01483-CR       V.                      Opinion delivered by Justice FitzGerald,
                                                 Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 19, 2014




                                                /Kerry P. FitzGerald/
                                                KERRY P. FITZGERALD
                                                JUSTICE




 
 




                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


RICHARD SAMUEL MORALES,                          Appeal from the Criminal District Court
Appellant                                        No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                 F10-59679-I).
No. 05-13-01484-CR       V.                      Opinion delivered by Justice FitzGerald,
                                                 Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 19, 2014




                                                /Kerry P. FitzGerald/
                                                KERRY P. FITZGERALD
                                                JUSTICE




 
 




                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


RICHARD SAMUEL MORALES,                          Appeal from the Criminal District Court
Appellant                                        No. 2 of Dallas County, Texas (Tr.Ct.No.
                                                 F10-60886-I).
No. 05-13-01485-CR       V.                      Opinion delivered by Justice FitzGerald,
                                                 Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 19, 2014



 
 
 

                                                /Kerry P. FitzGerald/
                                                KERRY P. FITZGERALD
                                                JUSTICE